Exhibit 10.8
AMENDMENT NO. 3 TO THE
ENSCO 2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2005)
     THIS AMENDMENT No. 3, executed this 22nd day of December, 2009 by Ensco
International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the “Company”), and effective as of December 23,
2009 (or, if different, the effective date of the merger between the Company and
Ensco Newcastle LLC).
WITNESSETH:
     WHEREAS, effective April 1, 1995, Energy Service Company, Inc. adopted the
Energy Service Company, Inc. Select Executive Retirement Plan (the “Original
SERP”);
     WHEREAS, the name of the Company was changed to ENSCO International
Incorporated;
     WHEREAS, the Company amended and restated the Original SERP, effective
January 1, 1997, to (i) provide a discretionary profit sharing contribution,
(ii) rename the Original SERP the “ENSCO Supplemental Executive Retirement
Plan,” and (iii) coordinate the operation of the Original SERP with the ENSCO
Savings Plan;
     WHEREAS, the Pension and Welfare Benefits Administration of the Department
of Labor issued final regulations establishing new standards for processing
benefit claims of participants and beneficiaries under Section 8.2 of the
Original SERP which were subsequently clarified by further guidance from the
Pension and Welfare Benefits Administration (collectively the “Final Claims
Procedure Regulations”);
     WHEREAS, the Company adopted Amendment No. 1 to the amended and restated
Original SERP, effective as of January 1, 2002, to revise Section 8.2 of the
Original SERP to provide that the administrator of the Original SERP shall
process benefit claims of participants and beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Original SERP which
shall comply with the Final Claims Procedure Regulations, as may be amended from
time to time;
     WHEREAS, the Company amended and restated the Original SERP, effective as
of January 1, 2004;
     WHEREAS, the American Jobs Creation Act of 2004 (the “AJCA”) enacted new
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
which imposes new rules regarding the timing of elections and distributions
under nonqualified deferred compensation plans effective for years beginning
after December 31, 2004;
     WHEREAS, the Company determined to comply with the AJCA and new section
409A of the Code by freezing the Original SERP and adopting the ENSCO 2005
Supplemental Executive Retirement Plan (the “2005 SERP”), effective January 1,
2005;
     WHEREAS, the Board of Directors of the Company (the “Board”), upon
recommendation of its Nominating, Governance and Compensation Committee (the

 



--------------------------------------------------------------------------------



 



“Committee”), approved Amendment No. 1 to the 2005 SERP during a regular meeting
held on November 6, 2007;
     WHEREAS, the Board, upon recommendation of the Committee, approved
Amendment No. 2 to the 2005 SERP during a regular meeting held on March 10,
2008;
     WHEREAS, the Board, upon recommendation of the Committee during its meeting
held on November 3-4, 2008, approved the amendment and restatement of the 2005
SERP during a regular meeting held on November 4, 2008;
     WHEREAS, the Company adopted the amended and restated 2005 SERP, effective
as of January 1, 2005, except as specifically provided otherwise to the contrary
therein, in order to (i) facilitate compliance with the final Treasury
regulations under section 409A of the Code, and (ii) incorporate the amendments
to the 2005 SERP previously made by Amendment No. 1 and Amendment No. 2;
     WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on August 4, 2009, approved Amendment No. 1 to the 2005 SERP, as
amended and restated effective January 1, 2005, during a regular meeting held on
August 4, 2009;
     WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on November 2, 2009, approved Amendment No. 2 to the 2005 SERP, as
amended and restated effective January 1, 2005, during a regular meeting held on
November 3, 2009;
     WHEREAS, the Board and the stockholders of the Company have approved the
adoption of the Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”), by and between the Company and ENSCO Newcastle LLC, a newly formed
Delaware limited liability company (“Ensco Mergeco”) and a wholly-owned
subsidiary of ENSCO Global Limited, a newly formed Cayman Islands exempted
company (“Ensco Cayman”) and a wholly-owned subsidiary of the Company, pursuant
to which Ensco Mergeco will merge (the “Merger”) with and into the Company, with
the Company surviving the Merger as a wholly-owned subsidiary of Ensco Cayman
(the “Reorganization”);
     WHEREAS, Ensco Cayman will become, in connection with the Merger, a
wholly-owned subsidiary of ENSCO International Limited, a newly formed private
limited company incorporated under English law which, prior to the effective
time of the Merger, will re-register as a public limited company named “Ensco
International plc” (“Ensco UK”);
     WHEREAS, pursuant to the Merger Agreement, each issued and outstanding
share of the common stock of the Company will be converted into the right to
receive one American depositary share, which represents one Class A ordinary
share of Ensco UK and is evidenced by an American depositary receipt;

2



--------------------------------------------------------------------------------



 



     WHEREAS, the Board by its unanimous written consent has approved this
Amendment No. 3 to the amended and restated 2005 SERP to be effective as of
December 23, 2009 (or, if different, the effective date of the Merger); and
     WHEREAS, the Company now desires to adopt this Amendment No. 3 to the
amended and restated 2005 SERP in order to (i) affirmatively provide that
(A) the Company does not intend for the Reorganization to constitute a “Change
in Control” of the Company under Section 10.2 of the amended and restated 2005
SERP, and (B) the amended and restated 2005 SERP shall continue notwithstanding
the Reorganization as if the Reorganization does not constitute a Change in
Control of the Company, (ii) specifically provide that (A) each share of common
stock of the Company held by the Company stock fund on the effective date of the
Merger was converted into one Ensco ADS pursuant to the Merger Agreement, and
(B) the references to “Company stock fund” in Section 7.2 of the amended and
restated 2005 SERP shall thereafter be read and considered to be references to
the “Ensco ADS fund,” and (iii) make such other conforming changes to the
amended and restated 2005 SERP as determined necessary;
     NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 3 to the
amended and restated 2005 SERP:
     1. The third paragraph of Section 10.2 of the 2005 SERP is hereby amended
to read as follows following the effective date of the Merger:
     For purposes of this Plan, a Change in Control of the Company shall be
deemed to occur if there is a change (i) in the beneficial ownership of the
Company, which occurs on the date that any one person, or more than one person
acting as a group, acquires beneficial ownership of Ensco UK Shares or Ensco
ADSs that, together with Ensco UK Shares or Ensco ADSs beneficially held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the Ensco UK Shares or Ensco ADSs; (ii) in the
effective control of the Company, which occurs on the date that either (A) any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) beneficial ownership of Ensco UK Shares or Ensco ADSs
possessing 35 percent or more of the total voting power of the Ensco UK Shares
or Ensco ADSs, or (B) a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election; or (iii) in the ownership of a substantial portion of the Company’s
assets, which occurs on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. The determination of whether a Change
in

3



--------------------------------------------------------------------------------



 



Control has occurred shall be determined by the Committee consistent with
section 409A of the Code.
     2. A new fourth paragraph is hereby added to Section 10.2 of the amended
and restated 2005 SERP to read as follows:
     Notwithstanding the foregoing and pursuant to the power and authority
vested in the Board under this Section 10.2, the Board hereby determines that a
“Change in Control” of the Company shall not be deemed to have occurred for
purposes of this Plan by virtue of the consummation of any transaction or series
of related transactions immediately following which the beneficial holders of
the voting stock of the Company immediately before such transaction or series of
transactions continue to have a majority of the direct or indirect ownership in
one or more entities which, singly or together, immediately following such
transaction or series of transactions, either (i) own all or substantially all
of the assets of the Company as constituted immediately prior to such
transaction or series of transactions, or (ii) are the ultimate parent with
direct or indirect ownership of all of the voting shares of the Company after
such transaction or series of transactions. The stockholders of the Company
approved and adopted at the Special Meeting of Stockholders on December 22, 2009
the Agreement and Plan of Merger and Reorganization (the “Merger Agreement”), by
and between the Company and ENSCO Newcastle LLC, a newly formed Delaware limited
liability company (“Ensco Mergeco”) and a wholly-owned subsidiary of ENSCO
Global Limited, a newly formed Cayman Islands exempted company (“Ensco Cayman”)
and a wholly-owned subsidiary of the Company, pursuant to which Ensco Mergeco
merged (the “Merger”) with and into the Company, with the Company surviving the
Merger as a wholly-owned subsidiary of Ensco Cayman (the “Reorganization”).
Specifically, the Reorganization shall not constitute a Change in Control of the
Company. Following the effective date of the Merger, the references to “stock”
in the fourth paragraph of this Section 10.2 shall be changed to “Ensco UK
Shares or Ensco ADSs.”
     3. A new fifth paragraph is hereby added to Section 7.2 of the amended and
restated 2005 SERP to read as follows:
     Ensco Cayman (as defined in Section 10.2) became, in connection with the
Merger (as defined in Section 10.2), a wholly-owned subsidiary of ENSCO
International Limited, a newly formed private limited company incorporated under
English law which, prior to the effective time of the Merger, re-registered as a
public limited company named “Ensco International plc” (“Ensco UK”). Pursuant to
the Merger Agreement, each issued and outstanding share of Company common stock,
including each share of Company common stock held by the Company stock fund, on
the effective date of the Merger was converted into one Ensco ADS and,
thereafter, the references to “Company stock fund” in this Section 7.2 shall be
read and considered to be references to the “Ensco ADS fund.” For this purpose,
“Ensco ADS” means an American depository share, evidenced by an American
depository receipt which represents a Class A ordinary share in Ensco UK (“Ensco
UK Share”).

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 3 to the amendment and restatement of
the ENSCO 2005 Supplemental Executive Retirement Plan to be executed on the date
first above written.

            ENSCO INTERNATIONAL INCORPORATED
      /s/ Cary A. Moomjian, Jr.       Cary A. Moomjian, Jr.,      Vice
President     

5